United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0435
Issued: April 11, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On January 7, 2016 appellant filed a timely appeal from a December 29, 2015 decision of
the Office of Workers’ Compensation Programs (OWCP), which found that her request for
reconsideration was untimely filed and did not present clear evidence of error. The appeal was
docketed as No. 16-0435.
On April 22, 2014 appellant, then a 28-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a left wrist injury in the performance of duty on
April 17, 2014 while casing mail.1 OWCP denied the claim by decision dated December 5,
2014, finding the medical evidence was insufficient to establish the claim.
Appellant requested reconsideration of the December 5, 2014 OWCP decision by letter
dated December 2, 2015, and submitted additional evidence. The received date of this additional
evidence in the Integrated Federal Employees’ Compensation System (iFECS) was
December 7, 2015. In a December 29, 2015 decision, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to establish clear evidence of error.

1

OWCP developed the claim as an occupational disease claim occurring over more than one work day or shift, as
appellant was claiming constant use of her left wrist contributed to a diagnosed condition.

It found that the receipt date of December 7, 2015 was more than one year after the December 5,
2014 decision.
The Board finds that appellant’s reconsideration request was timely. Section 10.607(a) of
the implementing regulations provides that an application for reconsideration must be received
within one year of the date of OWCP decision for which review is sought.2 Under OWCP
procedures, the date of receipt is the received date in iFECS.3
In this case, the last OWCP merit decision was dated December 5, 2014, and one year
(365 days) after this decision was December 5, 2015. It is well established, however, that in
computing the time for requesting reconsideration, if the last day of the period is a Saturday,
Sunday, or a legal holiday, then a claimant has until the next business day to submit a timely
reconsideration request.4 As December 5, 2015 was a Saturday, appellant had until Monday,
December 7, 2015 to request reconsideration. Thus, her reconsideration request was timely
received by OWCP.
Because appellant filed a timely reconsideration request, OWCP should have reviewed
her request under the standard for a timely request.5 The clear evidence of error standard utilized
by OWCP in its December 29, 2015 decision is appropriate only for untimely reconsideration
requests.6 The Board will set aside OWCP’s December 29, 2015 decision and remand the case
for an appropriate final decision on appellant’s timely request for reconsideration.

2

20 C.F.R. § 10.607.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (October 2011).

4

S.Y., Docket No. 15-1510 (issued November 16, 2015); Debra McDavid, 57 ECAB 149 (2005).

5

See 20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(b).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 29, 2015 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: April 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

